 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                    )
11                                                  ) Case No.: CV 15-05346-CJC(Ex)
                                                    )
12
     T.P., ET AL.,                                  )
                                                    )
13                                                  )
                  Plaintiffs,                       )
14                                                  )
           v.                                       )
15                                                  ) FINAL JUDGMENT
                                                    )
16
     WALT DISNEY PARKS AND                          )
                                                    )
17   RESORTS U.S., INC.,                            )
                                                    )
18                                                  )
                  Defendant.                        )
19                                                  )
                                                    )
20                                                  )
                                                    )
21

22

23         The original complaint in this case was filed against Walt Disney Parks and
24   Resorts U.S., Inc. (“Disney”) on behalf of fifty-five individual plaintiffs, representing
25   twenty-seven plaintiff families. (See Dkt. 1-1 to 1-10.) Given the number of plaintiffs
26   and claims at issue in the case, the Court issued Orders on May 25, 2016 and October 17,
27   2019, requiring the claims of the plaintiffs to be tried in successive bellwether phases,
28   rather than all at once. (See Dkt. 50, 379.)

                                                    -1-
 1         All fifty-five plaintiffs’ claims have now been resolved. The parties have litigated
 2   the claims of five sets of bellwether plaintiffs, and in each phase, the Court granted
 3   summary judgment in favor of Disney on all of the bellwether plaintiffs’ claims. (See
 4   Dkt. 126 [T.P., S.P., A.M.W., D.L.W. and R.D.W., or the “Bellwether I Plaintiffs”];
 5   Dkts. 224, 225 [P.F.E., B.P.E., E.A.P. and A.E.P., or the “Bellwether II Plaintiffs”]; Dkt.
 6   355 [C.M.H., H.A.H., J.A.S. and J.F.S., or the “Bellwether III Plaintiffs”]; Dkts. 464,
 7   465, 466 [K.A.C., J.L.C., V.J.B., S.L.B., Y.Z. and M.Y.R., or the “Bellwether IV
 8   Plaintiffs”]; Dkts. 510 & 511 [T.J.A., L.A., E.W.V. and A.M.P., or the “Bellwether V
 9   Plaintiffs”].) The Court has also granted Disney’s Motion for Judgment on the Pleadings
10   on the claims of certain plaintiffs who filed claims against Disney in the Middle District
11   of Florida. (See Dkt. 145 [A.M.N., V.M.N., B.D.G., D.F., C.F., D.L.B., L.V.F., E.G.R.,
12   L.D.J., D.A.J., L.T.T., L.J.T., M.I.P., T.A.L., G.L., A.T.W., and T.L.R., or the
13   “Overlapping Plaintiffs”].) The remaining plaintiffs’ claims have been voluntarily or
14   involuntarily dismissed with prejudice (the “Dismissed Plaintiffs”), with Disney and each
15   of the Dismissed Plaintiffs paying its own attorneys’ fees and costs associated with the
16   claims of the Dismissed Plaintiffs. (See Dkt. 35 [J.H.]; Dkt. 46 [T.M.J.]; Dkt. 367
17   [P.A.D. and A.C.E.]; Dkt. 380 [V.T.V. and N.L.C.]; Dkt. 473 [A.S.T., S.M.T. and
18   S.D.T.]; Dkt. 481 [K.A.R. and D.R.]; Dkt. 482 [E.L.M. and C.P.]; Dkt. 514 [R.C.R. and
19   T.W.R.].)
20

21         Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that the Bellwether
22   I, II, III, IV, and V and Overlapping Plaintiffs shall have and recover nothing on their
23   claims against Disney.
24

25         IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor
26   of Disney and against the Bellwether I, II, III, IV, and V and Overlapping Plaintiffs on
27   the merits.
28


                                                  -2-
